ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1990-06-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK y. NORWAY)

ORDER OF 21 JUNE 1990

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
DANS LA REGION SITUEE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVEGE)

ORDONNANCE DU 21 JUIN 1990
Official citation :

Maritime Delimitation in the Area between Greenland
and Jan Mayen, Order of 21 June 1990,
I.C.J. Reports 1990, p. 89

Mode officiel de citation :

Délimitation maritime dans la région située entre le Groenland
et Jan Mayen, ordonnance du 21 juin 1990,
C.I.J. Recueil 1990, p. 89

 

Sales number 57 9
N° de vente :

 

 

 
89

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1990

21 juin 1990

AFFAIRE DE LA DÉLIMITATION MARITIME
DANS LA RÉGION SITUÉE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVÈGE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 45 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 16 août 1988 par
laquelle le Royaume du Danemark a introduit une instance contre le
Royaume de Norvège au sujet d’un différend relatif à la délimitation
maritime dans la région située entre le Groenland et l’île norvégienne
Jan Mayen,

Vu l'ordonnance rendue par la Cour le 14 octobre 1988, fixant au
1 août 1989 la date d’expiration du délai pour le dépôt du mémoire du
Royaume du Danemark et au 15 mai 1990 celle du délai pour le dépôt du
contre-mémoire du Royaume de Norvège, et

Considérant que le mémoire et le contre-mémoire ont été dûment
déposés dans les délais ainsi fixés ;

Considérant que, au cours d’une réunion que le Président de la Cour a
tenue avec les agents des Parties le 20 juin 1990, les agents ont déclaré que
leurs gouvernements respectifs étaient convenus qu’il devrait y avoir en
l’espèce une réplique du Danemark et une duplique de la Norvège, et ont
fait connaître au Président leurs vues sur les délais qu’il y aurait lieu de
fixer à cet effet:

1990
21 juin
Rôle général
n° 78
DÉLIMITATION MARITIME (ORDONNANCE 21 VI 90) 90

Autorise la présentation d’une réplique et d’une duplique en l’espèce;

Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure:

Pour la réplique du Royaume du Danemark, le 1° février 1991;

Pour la duplique du Royaume de Norvège, le 1* octobre 1991;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt et un juin mil neuf cent quatre-vingt-dix, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement du Royaume du
Danemark et au Gouvernement du Royaume de Norvège.

Le Président,
(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
